           Case 1:19-cr-00323-JSR Document 82 Filed 04/17/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA
                                                                  ORDER
              - v. -                                 19 Cr. 323 (JSR)
                                                     20 Cr. 022 (JSR)
ANGEL CRISPIN,
                   Defendant.



      Upon the application of defendant Angel Crispin pursuant to 18 U.S.C. §

3142(i) for temporary release from custody during the current COVID-19

pandemic, and the Government’s limited opposition thereto, and whereas the

parties have now reached agreement on the conditions of release, IT IS HEREBY

ORDERED:

      1.      The Court’s decision in this case is based on the unique confluence of

serious health issues and other risk factors facing this defendant, including but not

limited to the defendant’s diagnosed cystic fibrosis, which places him at a

substantially heightened risk of dangerous complications should be contract

COVID-19 as compared to most other individuals. Accordingly, this Order should

not be construed as a determination by this Court that detention is unsafe or

otherwise inappropriate as a general matter or in any other specific case.
           Case 1:19-cr-00323-JSR Document 82 Filed 04/17/20 Page 2 of 4



      2.      Pursuant to 18 U.S.C. § 3142(i), the Court concludes that compelling

reasons exist for temporary release of the defendant from custody during the

current public health crisis. Accordingly, the defendant’s application is

GRANTED pursuant to the following conditions:

           a. The defendant shall only be released upon confirmation from the

Government that Pretrial Services can immediately fit the defendant with a GPS

bracelet. The defendant shall otherwise remain detained.

           b. The defendant shall be released on a $150,000 bond to be co-signed

by two persons, to include his grandmother Marta Albarez, with location

monitoring by GPS bracelet.

           c. Marta Albarez shall act as a third-party custodian and shall ensure

compliance conditions (f) through (n), below.

           d. The defendant shall be released directly from the Brooklyn

Metropolitan Detention Center (the “MDC”). The defendant’s fiancée, Dani Brito,

shall meet the defendant outside of MDC and shall travel with the defendant, in an

Uber, to the U.S. Courthouse at 500 Pearl Street, New York, NY. At the

courthouse, Pretrial Services shall fit the defendant with a GPS bracelet and shall

provide the defendant with such other location monitoring equipment as it deems

necessary. After being fitted with a GPS bracelet, the defendant shall immediately

report with Ms. Brito to 400 East 30th Street, New York, NY. Ms. Brito shall act
         Case 1:19-cr-00323-JSR Document 82 Filed 04/17/20 Page 3 of 4



as a third-party custodian of the defendant from his release from the MDC through

his arrival at 400 East 30th Street.

          e. The defendant shall call Pretrial Services to confirm his arrival at 400

East 30th Street and shall participate in an intake interview with the Department of

Homeless Services (“DHS”) for assignment to a family unit to be shared with the

defendant’s grandmother, Marta Albarez.

          f. No later than 10 P.M. on the day of the defendant’s release, the

defendant shall: (i) call Pretrial Services to report the address of the family unit to

which he has been assigned; and (ii) install the location monitoring equipment

provided by Pretrial Services in accordance with their instructions.

          g. The defendant shall be under 24-hour home incarceration in the

assigned family unit, enforced by location monitoring. He may not leave the unit

for any reason without prior permission from the Government and Pretrial

Services, except in the event of a medical emergency.

          h. The defendant shall reside with Marta Albarez only; no other persons

may reside in the family unit and no other persons may visit the family unit, except

Pretrial Services, medical personnel, social workers, or DHS staff.

          i. Marta Albarez shall maintain a telephone through which the defendant

can contact Pretrial Services and vice versa. The defendant shall not have his own

telephone. The defendant shall not use a telephone or internet, including through
         Case 1:19-cr-00323-JSR Document 82 Filed 04/17/20 Page 4 of 4



third-parties, except to report to Pretrial Services, to contact defense counsel, or to

contact medical providers.

          j. The defendant shall have no contact with witnesses, co-defendants, or

known gang members, including through third-parties.

          k. The defendant shall not possess weapons or controlled substances,

except for prescription medications which are lawfully prescribed to him.

          l. The defendant shall surrender any passports to Pretrial Services and

shall not make any new applications.

          m. The defendant must report and disclose to Pretrial Services if he or

Marta Albarez becomes symptomatic of any illness.

          n. The defendant shall comply with all other standard, mandatory

conditions of release.


SO ORDERED.

Dated: New York, New York
April _17_, 2020

                                           ________________________________________
                                           THE HONORABLE JED S. RAKOFF
                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF NEW YORK
